El Juez Asociado Señob Cóbdova Davila,
emitió la opinión del tribunal.
Jesús María Maisonave solicitó de la Corte de Distrito de San Juan la expedición de un auto perentorio de mandamus contra los demandados Manuel Y. Domenecii y L. A. Mac-Leod, Tesorero y Auditor de Puerto Rico, respectivamente, para que entregaran al demandante la cantidad de $240.33 por concepto de sueldos no pagados al peticionario y la cantidad de $223.43, suma retenida al demandante en virtud de la Ley de Retiro No. 104, de 1925 (pág. 949).
El peticionario desempeñó el cargo de colector de rentas internas por un período aproximado de siete años y fue se-parado de dicho cargo en 11 de noviembre de 1930 por los siguientes hechos que ambas partes aceptaron mediante esti-pulación :
“Porque el demandante usó para fines particulares varias canti-dades pertenecientes a Varios contribuyentes para abonar a recibos adeudados por contribuciones sobre la. propiedad, ascendiendo dichas cantidades usadas por el demandante a más o menos la suma de $1,689.52. (El demandante admite que ésta es la suma porque no tiene medios de determinarla y se hace esta admisión para fines de este asunto civil exclusivamente.) El demandante como Colector de Rentas Internas no entregó a ninguno de sus contribuyentes sus reci-bos correspondientes y fueron cantidades de la propiedad de los con-tribuyentes. En virtud de estos hechos se le presentó al demandante una acusación en la Corte de Distrito de Humacao, P. R., o sea el Pueblo de Puerto Rico contra Jesús María Maisonave, Crim. No. 9690, contra el Erario de Puerto Rico, por haberse apropiado la suma de $203.33. El demandante alegó culpabilidad y fué condenado a un año de presidio que el demandante cumplió. Todas las demás acusa-ciones fueron archivadas en la Corte de Distrito de Humacao, P. R.”
Los demandados se llegaron a entregar las cantidades re-clamadas, basándose en el artículo 124 del Código Político, que la corte inferior consideró inaplicable por entender que de los hechos aceptados por las partes aparecía claramente que las sumas malversadas por el demandante no pertenecían al Pueblo de Puerto Rico sino a distintos contribuyentes. Con-*249secuente con este criterio la corte a quo dictó sentencia orde-nando a los demandados el pago de las samas reclamadas por el demandante en sn solicitad. Alegan los apelantes qae la corte inferior cometió error al declarar qae las samas apro-piadas por el demandante mientras ejercía el cargo de colector de rentas internas de Tabacoa no pertenecían al Paeblo ■de Paerto Rico, y al dictar sentencia ordenando la expedi-ción de an aato perentorio de mcm&amus contra los deman-dados.
 Como hemos visto, el demandante admite qae asó para fines particnlares varias cantidades pertenecientes a va-rios contribayentes para abonar a recibos adeadados por con-tribaciones sobre la propiedad. Se adace por el peticionario qae las samas de qae se incaató no pertenecían al Paeblo de Paerto Rico sino a los distintos contribayentes qae le confia-ron dichas cantidades, y se da gran importancia al hecho de qae no se expidieran recibos a los contribayentes por las can-tidades así satisfechas. No hay dada algana de qae el dinero ■entregado al peticionario por ciertos contribayentes para el abono de sas eontribaciones sobre la propiedad perteneció a dichos contribayentes, pero a nuestro juicio resalta claro qae dejó de pertenecer a ellos desde el momento en qae esas can-tidades fueron entregadas al peticionario con el específico propósito de qae fuesen abonadas a las contribuciones qae adeudaban. El recibo constituye la evidencia del pago; pero si el dinero malversado por el peticionario faé entregado real-mente para pagar las contribuciones y El Paeblo de Paerto Rico así lo admite, el hecho queda demostrado por ana prueba tan robusta y convincente como la del propio recibo. Ade-más, el peticionario,, en virtud de estos hechos qae fueron ob-jeto de ana acusación, se declaró culpable de haberse apro-piado la sama de $203.33, por un delito contra el Erario de Paerto Rico. Las demás acusaciones fueron archivadas. El propio peticionario se confiesa culpable de haber defraudado al Paeblo de Paerto Rico ana cantidad, en virtud de los he-chos qae culminaron en su destitución por haberse apropiado *250la cantidad de $1,689.52. No comprendemos cómo pnede el peticionario alegar ahora que este dinero no perteneció al.' Pnehlo de Puerto Pico, después de haberlo admitido así, me-diante una declaración de culpabilidad en una causa criminal-
El artículo 124 del Código Político dice así:
“No se pagará dinero a ninguna persona por concepto de salario^, o reclamación entablada contra la Tesorería Insular, si el interesado' se hallare en descubierto con el Pueblo de Puerto Rico, por deudas-atrasadas, y así consta en los libros del Contador, mientras no hubiere' aquél arreglado sus cuentas con el Tesorero de Puerto Rico y satis-fecho a éste todas las cantidades de las cuales fuere responsable; Dis-poniéndose: que por razones suficientes y siempre que los intereses del Gobierno Insular resultaren con ello beneficiados, podrán hacerse los necesarios pagos de retribución o salario devengado por personas en descubierto con El Pueblo de Puerto Rico, que continúan en el ser-vicio del Gobierno Insular, mediante la recomendación del Contadora-aprobada por el Gobernador.”
Las cantidades malversadas no fueron entregadas al peti-cionario por amigos o personas particulares para que las re-tuviera en su carácter particular. El mismo peticionario ad-mite que esas sumas fueron pagadas por contribuyentes para el pago de sus contribuciones. La palabra contribuyente ex-presa claramente las relaciones que mediaron entre el peti-cionario y las personas que se acercaron a él para entregarle-las referidas cantidades, y estas relaciones no pueden ser otras que las de colector y contribuyente, porque fué en este-carácter que se llevó a efecto el pago por los deudores a su legítimo acreedor, que era el Pueblo de Puerto Rico, y no el peticionario.
De acuerdo con las disposiciones del artículo 124, el Teso-rero y el Auditor de Puerto Rico están impedidos de hacer-entrega al demandante de las cantidades que reclama, toda vez que dicha disposición legal prohíbe específicamente que-se pague dinero a persona alguna por concepto de salario o-reclamación si el interesado se hallare en descubierto con el Pueblo de Puerto Rico por deudas atrasadas.
Además, aun en el caso de que este dinero malver-*251sado perteneciese a los contribuyentes y El -Pneblo de Puerto Rico retuviese la suma reclamada por el peticionario para abonarla a dichos contribuyentes, dada la naturaleza de este caso no debemos nosotros intervenir por medio del procedi-miento extraordinario-de mandamus para ordenar el pago de-la referida suma al peticionario.
En el caso de Font v. State, 166 Ind. 455, 77 N. E. 854, se solicitó la expedición de nn auto de mandamus para que-se ordenara al Tesorero del condado el pago de cierta suma.. El peticionario adeudaba al Tesoro una suma por concepto de contribuciones atrasadas y acudió al recurso extraordinario-de mandamus para que se ordenara el pago de cierta cantidad que alegaba se le debía. Declarada con lugar la solicitud de-maoidamus por la corte inferior, la Corte Suprema de Indiana revocó, en apelación, la sentencia dictada, por las razones que-a continuación se expresan:
“El procedimiento de mandamus se originó en un tiempo cuandoen teoría era el rey quien presidía en persona la corte de ‘King’s. Bench.’. Era éste un auto privilegiado, expedido por la corte en. nombre del rey, y el procedimiento no participaba de la naturaleza, de una acción entre las partes. El carácter del procedimiento y la. naturaleza del auto han sido materialmente cambiados en este país, pero aquí el auto de mandamus es todavía extraordinario, y ‘while-not discretionary, it will be issued only by a court in the exercise of a sound legal discretion.’ Es un remedio procesal, y debe ser expe-dido para reparar un agravio, no para estimularlo; para ordenar el cumplimiento de un deber que debe ser ejecutado, pero no para der-cretar la ejecución de un acto que ocasione un agravio público, o para, cumplir con el texto estricto de la ley, menospreciando su espíritu, o-en ayuda de un fraude público. El peticionario debe venir a la corte-con manos limpias.”
En el caso de People v. Board of Assessors, 33, N. E. 145, la Corte de Apelaciones de Nueva York se expresó así:
“El auto de mandcvmus no es -siempre exigible como un derecho-absoluto, y si se ha de conceder o no depende frecuentemente de la dis-creción de la corte. El auto debe ser expedido para evitar un fracaso» de la justicia pero nunca para promover manifiesta injusticia. Es. *252un remedio procesal, y debe ser expedido para remediar un agravio, no para estimularlo, para decretar el cumplimiento de un deber .que debe ser ejecutado, pero no para, ordenar la ejecución de un acto que ocasione un agravio público o privado, o para cumplir con el texto estricto de la ley, menospreciando su espíritu, o en ayuda de un fraude palpable. El peticionario debe venir a la corte con las manos limpias, y no invocar este remedio extraordinario, como en este caso, para evadir el pago de su justa porción de una contribución, utili-zando y reclamando la ventaja de una confesada equivocación. Aun ■cuando no tuviera otro remedio debe dejársele para que acuda a sus propios ardides, con el fin de escapar la honesta responsabilidad que descansa sobre él, y la corte puede propiamente negarse a ayudarlo por medio de procedimientos compulsorios.”
En el presente caso, si el dinero malversado pertenece al Pueblo de Puerto Rico, el peticionario no tiene derecho al-guno a la suma que reclama y, si como alega, pertenece a los contribuyentes, es claro que no tiene sus manos limpias quien utiliza el cargo que ejerce para ejecutar un fraude apoderán-dose de la suma de $1,689.52, y luego pide que se le pague -como salario una suma adicional que en todo caso debía des-tinar al pago de las contribuciones de estos contribuyentes así defraudados. Como ya dijimos antes, el acusado no puede negar que este dinero pertenecía al Pueblo de Puerto Rico ■después de haberse declarado culpable de fraude al Erario en virtud de los mismos hechos.

Bebe revocarse la sentencia apelada y dictarse otra en su llagar declarando sin lugar la petición de mandamus.

El Juez Asociado Señor Aldrey no intervino.